DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 05/12/2022. Claims 1 and 4-11 remain pending in this application. By this Amendment, claims 1 and 4-11 are amended, and claims 2 and 3 are canceled. Independent claims 1, 8, 9, 10, and 11 are amended to incorporate the allowable subject matter of claim 3. Applicant submits no new matter is added. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
The interpretation of the claims under 112(f) are moot/withdrawn in view of the newly amended claims as currently presented and amended.
Applicant’s arguments, see pages 10 and 11, filed 05/12/2022, with respect to claim rejections under 35 U.S.C. 101 and 102 have been fully considered and in view of the current amendments the rejections have  been expressly withdrawn. 
Allowable Subject Matter
Claims 1 and 4-11 are allowed. These claims have been renumbered as 1-9.
Prior art reference Stein (US 11263771 B2) discloses “obtain images representative of landmarks within an environment of a host vehicle; identify, from the images, a target object partially obscured in the environment, the target object located on one or more lanes of travel of a roadway, wherein the partially obscured target object is a second vehicle; obtain map data corresponding to the environment of the host vehicle, the map data comprising information of the landmarks within the environment that are located off the lanes of travel of the roadway; localize a position of the partially obscured target object within the roadway based on comparing the landmarks identified in the images to the landmarks obtained from the map data, each of the compared landmarks being located off the lanes of travel of the roadway, wherein the second vehicle is localized to a lane position of the lanes of travel of the roadway using the landmarks within the environment that are located off the lanes of travel of the roadway; and identify a predicted trajectory of the partially obscured target object on the roadway based on the localized position of the partially obscured target object within the roadway.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… an image collection system comprising:
an electronic control unit (ECU) of a navigation device configured to: calculate, for each of a plurality of traveling lanes on a road on which a vehicle is traveling, imaging positions in a traveling direction of the vehicle at which a landmark object is captured in an image from a predetermined angle, and perform imaging control to cause a camera to capture a plurality of images at the calculated imaging positions with respect to each of the plurality of traveling lanes; and
an ECU of an image collection device configured to: obtain positional relationship information representing a positional relationship between the landmark object and the vehicle when each of the plurality of the images are captured by the ECU of the navigation device, the position relationship information including at least one of information representing the respective traveling lane of the plurality of traveling lanes on which the vehicle is traveling and information representing an angle formed by a direction of the landmark object with respect to the traveling direction of the vehicle, and associate the plurality of images captured by the ECU of the navigation device with the obtained positional relationship information, and save the plurality of associated images into a database.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10248124 B2
US 20180024568 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665